 

Exhibit 10(j)

 

DIRECTORS STOCK GRANT PROGRAM

(amended and restated)

 

1.            PURPOSE

The purpose of the Directors Stock Grant Program (the “Program”) is to attract
and retain qualified individuals to serve as directors of TCF Financial
Corporation (“TCF Financial”), and to encourage and enhance ownership of TCF
common stock, par value $.01 per share (“TCF Stock”) by these individuals.

 

2.            ADMINISTRATION

Full power to construe, interpret and administer the program is vested with a
committee consisting of the non-employee directors (as defined by Rule 16b-3 of
the Securities and Exchange Commission (the “SEC”)) of the Board of TCF
Financial (the “Committee”).  In the event such directors at some time do not
qualify as non-employee directors for the purposes of Rule 16b-3, if approval by
a committee composed solely of non-employee directors is then appropriate in
order for the shares of TCF Stock awarded under the Program to be exempt under
Rule 16b-3, then the Board of Directors will appoint a new Committee which
qualifies under the provisions of Rule 16b-3 as then in effect.  The Committee
shall interpret the Program, prescribe, amend and rescind rules and regulations
relating thereto, and make all other determinations necessary or advisable for
the administration of the Program.

 

3.            PARTICIPANTS

Participants in the Program will consist of the outside directors of TCF
Financial from time to time.

 

4.            BENEFITS

Each director of TCF Financial will periodically receive formula awards of
restricted shares of TCF Stock without other payment as additional compensation
for their services to TCF Financial.

 

Awards Granted Prior to January 17, 2012:

 

Awards will be made upon the full vesting of an award previously granted to
directors under the Program (each, a “Grant Date”).  Each award will be equal in
value to three (3) times the total amount of his or her annual retainer fee.  A
director elected by the board between Grant Dates will receive a pro-rated award
based on the number of months from the beginning of board service until the next
anticipated Grant Date.  Value will be determined on the basis of the Fair
Market Value of TCF Stock on the day the award is made, based on the annual
retainer (not including Committee chair retainer fees) in effect at the
beginning of that day.

 

1

 


 

Vesting will occur over a minimum of three years from the applicable Grant Date
(or a shorter period for a pro rata award made upon a director’s election
between Grant Dates), and is based on the attainment of the goal set for the
award by the Committee.  If the goal is not achieved, no vesting occurs for that
year.  There is not, however, a forfeiture in years (if any) when the goal is
not achieved, so that the grant is effectively extended for an additional year
in such circumstances.  The director must be on the board on December 31 of the
year in order to receive shares vesting based on that year’s performance.  If
the goal is achieved, one-third of the shares will vest as soon as reasonably
feasible following the fiscal year in which the goal is achieved, as determined
by the Committee.  For a pro rata award made between Grant Dates, vesting shall
occur ratably based on the remaining vesting of awards granted to incumbent
directors on the last preceding Grant Date.  If some or all of the restricted
shares are not vested on the basis of goals by ten (10) years after the
applicable Grant Date, and if the director is still with TCF Financial on that
date, then any remaining restricted shares will become vested on that date.

 

Awards Granted On or After January 17, 2012

 

Commencing on January 17, 2012, awards will be made automatically on the third
Tuesday of each January (each, a “Grant Date”).

 

Each award will be equal in value to $45,000.  A director first elected by the
board between Grant Dates will receive a pro-rated award based on the number of
months from the beginning of board service until the next Grant Date.  The
number of restricted shares of TCF Stock subject to each award will be
determined on the basis of the Fair Market Value of TCF Stock on the day the
award is made.

 

Each award will vest on the next Grant Date after the date the award was made. 
The director must be on the board on the vesting date in order to receive the
vested shares.

 

All Awards

 

If a director retires from service on the board of TCF Financial pursuant to
board policy on director retirement in effect at that time, the restricted
period will lapse and all shares will become fully vested.  There is no vesting
in the event of a full or partial disability.

 

During the time the shares are restricted, they will not be transferable by the
directors and a legend will be placed on the stock certificates (or book-entry
shares, if applicable) to that effect.

 

5.            DEFINITIONS

 

FAIR MARKET VALUE

 

2

 


 

The term “Fair Market Value” of shares of TCF Stock at any time shall be the
average of the high and low sales prices for TCF Stock for the date, as reported
by the New York Stock Exchange.

 

CHANGE IN CONTROL

A “Change in Control” shall be deemed to have occurred if:

 

(a)             any “person” as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of TCF Financial representing thirty percent (30%) or
more of the combined voting power of TCF Financial’s then outstanding
securities.  For purposes of this clause (a), the term “beneficial owner” does
not include any employee benefit plan maintained by TCF Financial that invests
in TCF Financial’s voting securities; or

 

(b)          during any period of two (2) consecutive years (not including any
period prior to April 1995) there shall cease to be a majority of the Board
comprised as follows:  individuals who at the beginning of such period
constitute the Board or as new directors whose nomination for election by TCF
Financial’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election previously so approved;
or

 

(c)           the shareholders of TCF Financial approve a merger or
consolidation of TCF Financial with any other corporation, other than a merger
or consolidation which would result in the voting securities of TCF Financial
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 70% of the combined voting power of the voting
securities of TCF Financial or such surviving entity outstanding immediately
after such merger of consolidation, or the shareholders of TCF Financial approve
a plan of complete liquidation of TCF Financial or an agreement for the sale or
disposition by TCF Financial of all or substantially all TCF Financial’s assets;
provided, however, that no change in control will be deemed to have occurred if
such merger, consolidation, sale or disposition of assets, or liquidation is not
subsequently consummated.

 

DISABILITY

The term “disability” for all purposes of this Program shall be determined by
the Committee in such manner as the Committee deems equitable or required by the
applicable laws or regulations.

 

RETIREMENT

 

3

 


 

The term “retirement” means a retirement under the policies of the Board of
Directors of TCF Financial in effect at the time of a director’s departure from
the Board.

 

6.            ADJUSTMENT PROVISIONS

If TCF Financial shall at any time change the number of issued shares of TCF
Stock without new consideration to TCF Financial (such as by stock dividends or
stock splits), then the total number of shares reserved for issuance under this
Program and the number of shares covered by each outstanding award shall be
adjusted so that the limitations, the aggregate consideration payable to TCF
Financial, and the value of each such award shall not be changed.  The Committee
shall also have the right to provide for the continuation of awards or for other
equitable adjustments after changes in the shares of TCF Stock resulting from
reorganization, sale, merger, consolidation or similar occurrence.

 

Notwithstanding any other provision of this Program, and without affecting the
number of shares otherwise reserved or available hereunder, the Committee may
authorize the issuance or assumption of the grants in connection with any
merger, consolidation, acquisition of property or stock, or reorganization upon
such terms and conditions as it may deem appropriate.

 

All terms and conditions of all restricted stock awards outstanding shall be
deemed satisfied and all such awards shall vest as of the date of a Change in
Control.

 

7.            AMENDMENT AND TERMINATION OF PROGRAM

The Board of Directors of TCF Financial or the Committee may amend this Program
from time to time, but not more often than once every six months, other than to
comply with requirements of the Internal Revenue Code, or may terminate this
Program at any time, but no action shall reduce the then existing amount of any
participant’s benefit or adversely change the terms and conditions thereof
without the participant’s consent.  No amendment of this Program shall result in
any Committee member losing his or her status as a “non-employee director” as
defined in Rule 16b-3 of the Securities and Exchange Commission with respect to
any employee benefit plan of TCF Financial.  This Program shall expire ten years
from the date of its most recent approval by shareholders, unless the
shareholders approve renewal of this Program before it expires.

 

8.            SHAREHOLDER APPROVAL

This Program will be submitted to the TCF Shareholders for approval on April 25,
2012.

 

4

 